Case 3:17-cv-00072-NKM-JCH Document 848 Filed 08/27/20 Page 1 of 4 Pageid#: 13803




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

     ELIZABETH SINES, et al.,
                                                        CASE NO. 3:17-cv-00072
                                      Plaintiffs,

                          v.                            SHOW CAUSE ORDER TO ROBERT
                                                        “AZZMADOR” RAY
     JASON KESSLER, et al.,

                                      Defendants.       JUDGE NORMAN K. MOON



         On July 23, 2020, United States Magistrate Judge Joel Hoppe issued an Order granting

  Plaintiffs’ request for a court order compelling Defendant Robert “Azzmador” Ray’s attendance

  at a deposition on July 29, 2020. Dkt. 814.

         Judge Hoppe’s Order stated that Ray “is hereby ORDERED to appear by video-conference

  for a deposition upon oral examination by Plaintiffs’ counsel in this matter at 9:30 a.m. ET on

  Wednesday, July 29, 2020 …” Id. (emphasis omitted). Judge Hoppe stated that he “expect[ed] Ray

  to appear and participate in good faith as required by the Federal Rules of Civil Procedure.” Id.

  And Judge Hoppe warned Ray that failure to comply with the Order may result in a bench warrant

  being issued for his arrest and transportation to this judicial district to appear and show cause why

  he should not be held in contempt of court. Id. Judge Hoppe also granted Plaintiffs’ requests to be

  reimbursed for their reasonable fees and expenses caused by Ray’s prior failure to attend the

  originally scheduled July 13, 2020 deposition. Id.

         On August 5, 2020, Plaintiffs advised the Court that Ray failed to appear for his deposition

  on July 29, 2020. Dkt. 818 at 2. They further advised the Court that, despite their effort to contact

  him, Ray did not inform Plaintiffs before the deposition that he did not plan to attend. Id.

                                                    1
Case 3:17-cv-00072-NKM-JCH Document 848 Filed 08/27/20 Page 2 of 4 Pageid#: 13804




         Upon consideration of Judge Hoppe’s Order of July 23, 2020 and Plaintiffs’ Supplemental

  Brief in Support of Plaintiffs’ Motion to Compel the Deposition of Robert “Azzmador” Ray filed

  on August 5, 2020, the Court finds good cause to issue this Show Cause Order on account of Ray’s

  failure to comply with Judge Hoppe’s Order of July 23, 2020.

         Accordingly, this Court has scheduled a contempt hearing concerning Defendant Robert

  “Azzmador” Ray, who SHALL APPEAR on Monday, September 14, 2020 at 2:00 P.M. ET,

  to SHOW CAUSE why he should not be adjudged in contempt of court, for failure to comply

  with Judge Hoppe’s Order of July 23, 2020. The hearing on September 14, 2020 at 2:00 P.M.

  ET shall be conducted by video-conference. Ray has been and hereby is ORDERED to appear

  at that hearing. This Court will consider any testimony or other evidence from Ray or Plaintiffs

  they may wish to submit on September 14, 2020, to establish the existence of facts relevant to

  whether Ray should be adjudged in contempt of court, and regarding any appropriate sanction(s)

  to compel compliance with court orders.

         The Court further ORDERS the following:

         1. Ray shall contact Heidi Wheeler, Scheduling Clerk, at (434) 296-9284 or

             heidiw@vawd.uscourts.gov, no later than Monday, September 7, 2020 at 5:00 P.M.

             ET, to get login information to participate by video-conference at his September 14,

             2020 contempt hearing;

         2. Ray shall contact Plaintiffs’ counsel at (212) 303-3643 or ybarkai@bsfllp.com, no

             later than Monday, September 7, 2020 at 5:00 P.M. ET, to get any necessary login

             or contact information for Ray to participate in a deposition upon oral examination by

             Plaintiffs’ counsel in this case on Monday, September 14, 2020 at 9:30 A.M. ET.




                                                 2
Case 3:17-cv-00072-NKM-JCH Document 848 Filed 08/27/20 Page 3 of 4 Pageid#: 13805




         3. Ray shall, no later than Wednesday, September 9, 2020 at 5:00 P.M. ET file any

             brief or response to Plaintiffs’ brief requesting the Court compel his deposition

             (Dkt. 818), or any other information which Ray would like this Court to consider

             before the September 14, 2020 show cause hearing;

         4. Ray shall appear by video-conference for a deposition upon oral examination by

             Plaintiffs’ counsel in this matter on Monday, September 14, 2020 at 9:30 A.M. ET.

             The Court expects Ray to participate in good faith in that deposition as the Federal

             Rules of Civil Procedure require.

         5. Ray shall appear by video-conference at the show cause hearing before this Court

             on September 14, 2020 at 2:00 P.M. ET, at which time he shall be prepared to

             address any facts relevant to his failure to comply with Judge Hoppe’s order of July

             23, 2020, and failure to sit for a deposition in this case, and any potential sanctions

             that might be required to compel his compliance with such order, including escalating

             monetary penalties and/or holding Ray in custody until he purges himself of

             contempt.

         Ray is further ADVISED that his failure to appear at his deposition on September 14,

  2020 at 9:30 A.M. ET, or his failure to appear at the show cause hearing before this Court on

  September 14, 2020 at 2:00 P.M. ET, or failure to comply with any other Order set forth above:

         1. Could result in additional grounds of contempt;

         2. Could result in the issuance of sanctions to compel his compliance with Court Orders,

             including escalating monetary penalties;




                                                   3
Case 3:17-cv-00072-NKM-JCH Document 848 Filed 08/27/20 Page 4 of 4 Pageid#: 13806




        3. Could result in this Court issuing a bench warrant directing the United States

           Marshal’s Service to arrest Ray and to transport him to Charlottesville, and to hold

           him in custody until he purges himself of contempt.

        It is so ORDERED.

        The Clerk of the Court is directed to send a certified copy of this Order to the parties.

        Entered this 27th     day of August, 2020.




                                                  4
